DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,7,15-18,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Carter 9844803.
Referring to claim 1, Carter discloses a method of treating a downhole tool used in a wellbore comprising: securing a first cap (25) to a first opening in the downhole tool to seal the first opening; securing a second cap (25, caps are secured to both ends) to a second opening in the downhole tool to seal the second opening; introducing a fluid into the downhole tool through an inlet port ( 39) on the first cap; and retaining the fluid inside the downhole tool ( see col. 3, lines 1-5, cleaning can be done from one or both ends and collect debris , during cleaning process fluids are retained inside riser).
Referring to claims 2-3, Carter discloses wherein the steps of introducing and retaining the fluid inside the downhole tool mitigate a destructive process due to wellbore fluid having entered into the downhole tool when in the wellbore ( tool is oil and 
Referring to claim 4, Carter discloses  to mitigate a destructive process comprises one of lubricating, reducing corrosion, and reducing scaling ( see col. 1, lines 65-col. 2, line 1, removes rust scale and debris).  
Referring to claim 6, Carter discloses  the step of introducing comprises flowing the fluid into the downhole tool through an inlet port inside the first cap ( ports 36 and 39 are located in cap 25, see col. 10, lines 21-24).  
Referring to claim 7, Carter discloses draining the fluid from the downhole tool through an outlet port in one of the first cap and the second cap (see col. 10, lines 32-36, ports in second cap allow for discharge).  
Referring to claim 15, Carter discloses a system for treating a downhole tool used in a wellbore comprising: a first opening (12) and a second opening (13) in the downhole tool (11) ; a first cap (25) that selectively mounts to and seals the first opening on the downhole tool; a second cap (25, caps can be mounted on both ends) that selectively mounts to and seals the second opening on the downhole tool; a source of fluid ( fluid from pump); an inlet port (36.39) in the first cap, the inlet port selectively coupled with the source of fluid, wherein the fluid flows through the inlet port in the first cap into the downhole tool (fluid sent through port to clean the riser).  
Referring to claim 16,  Carter discloses the downhole tool comprises an inner bore ( interior of the riser), the inner bore extends through the downhole tool along a longitudinal axis of the downhole tool, and wherein the first opening ( at 12)  is 
Referring to claim 17, Carter discloses at least one of the first cap and the second cap comprises an outlet port ( ports in cap 25 can act as discharge or drain, see col. 10, lines 32-36) 
Referring to claim 18, Carter discloses wherein the inlet port comprises a fitting (see embodiment shown in figure 12, inlet port 36,39 contains fitting 37).  
Referring to claim 20, Carter discloses a screen member in one of the first cap and the second cap, wherein the screen member comprises at least one aperture ( see figure 6, the section where ports 36 and 39 are located can also act as a screen since it contains at least one aperture).  

Claim(s) 1,5,8,9,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sankaran et al. 20180179880.
Referring to claim 1, Sankaran discloses a method of treating a downhole tool used in a wellbore comprising: securing a first cap (quick connect coupling installed in port 124, see paragraph 0026) to a first opening (124) in the downhole tool to seal the first opening; securing a second cap (plugs 134 in stalled in additional ports ) to a second opening ( second 124) in the downhole tool to seal the second opening; introducing a fluid into the downhole tool through an inlet port on the first cap (inlet port in quick connect coupling, see paragraph 0026); and retaining the fluid inside the downhole tool ( see paragraph 0026, solvent provided to prevent storage corrosion so some fluid will be retained in the tool).

Referring to claim 8, Sankaran discloses the downhole tool is one stored while retaining the fluid inside the downhole tool (see paragraph 0026, solvent is added to prevent long term storage corrosion).
Referring to claim 9, Sankaran discloses the fluid is a corrosion inhibitor (see paragraph 0026).
Referring to claim 15, Sankaran discloses a system for treating a downhole tool used in a wellbore comprising: a first opening (at 124) and a second opening (at a second 124) in the downhole tool (100) ; a first cap (quick connect coupling, see paragraph 0026) that selectively mounts to and seals the first opening on the downhole tool; a second cap (plug 134 that plug addition ports) that selectively mounts to and seals the second opening on the downhole tool; a source of fluid (solvent, paragraph 0026); an inlet port  in the first cap ( quick connect has inlet port), the inlet port selectively coupled with the source of fluid, wherein the fluid flows through the inlet port in the first cap into the downhole tool (fluid sent through port to prevent corrosion, see paragraph 0026).  

Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fenwick 20140166298.

Referring to claim 16,  Fenwick discloses the downhole tool comprises an inner bore ( interior where piston resides), the inner bore extends through the downhole tool along a longitudinal axis of the downhole tool, and wherein the first opening ( at 186  is connected to one end of the inner bore and the second opening (at 189) is connected to the other end of the inner bore.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter 9844803.
Referring to claim 9-10, Carter discloses fluid comprises a corrosion inhibitor and  anti-scaling agent but does disclose cleaning the interior of the tool to remove rust scale debris and chemical deposits (see col. 1, lines 65-68). It would be advantageous to have corrosion inhibitor and anti-scaling agent in the fluid to reduce the chance of the rust and scale building up again as quickly.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Carter to have corrosion inhibitor and  anti-scaling agent in the fluid to reduce the chances of the rust and scales returning after cleaning the tool.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. 20180179880.
Referring to claim 13, Sankaran discloses a method of treating a downhole tool used in a wellbore comprising: introducing a fluid into the downhole tool after being used in a first wellbore containing a wellbore fluid; retaining the fluid in the downhole tool so that destructive processes due to residual wellbore fluid in the downhole tool are mitigated (see paragraph 0026, solvent added to prevent long term storage corrosion, which would indication the tool as been used in a well and removed) ; and  Sankaran does not specifically discloses draining the fluid from the downhole tool prior to a usage in the first wellbore or a second wellbore.  However, it would be advantageous to remove the solvent  before putting the turbine back into service, so the solvent will not interfere with the operation of the turbine.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day to modify the method disclosed by Sankaran to draining the fluid from the downhole tool prior to a usage in the first wellbore or a second wellbore  in order for the turbine to function properly.
Referring to claim 14,  Sankaran discloses the step of retaining comprises selectively coupling caps ( plugs 134) to openings of the downhole tool.

Claims 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick 20140166298. 
Referring to claim 18, Fenwick disclose that a hose connects to port  at 186 but does not specifically disclose a fitting.  The examiner takes official notice that it is well known in the art to have a fitting in a port which makes attaching tubular members easier.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day to modify the system disclosed by Fenwick to have a fitting in the port in order to make connecting the hose easier because it is well known in the art to have fittings in ports.
Referring to claim 23, Fenwick, as modified, discloses  downhole tool having a longitudinal axis. and the fitting comprising a fluid channel, at least a portion of the fluid channel in the fitting is substantially perpendicular to the longitudinal axis of the downhole tool.  The  portion of inlet port 188  in which a fitting would be disposed is perpendicular to the longitudinal axis of the tool.  Therefore, the fluid channel in the fitting of modified Fenwick is perpendicular to the longitudinal axis of the tool.

Allowable Subject Matter
Claims 11-12 ,19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672